                Case 1:21-cv-00296-N/A Document 1              Filed 06/21/21        Page 1 of 3Form 1-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                            FORM 1

 Baker Hughes Oilfield Operations LLC

                                   Plaintiff,                          S U M M O N S 21-00296
           v.

 UNITED STATES,
                                   Defendant.

TO:        The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                        /s/ Mario Toscano
                                                       Clerk of the Court


                                                 PROTEST
 Port of
 Entry:         5309                                    Date Protest
                                                        Filed:         December 16, 2019
 Protest
 Number:        5309-19-100183                          Date Protest
                                                        Denied:
                                                                       December 24, 2020

 Importer:      Baker Hughes Oilfield Operations LLC
 Category of
 Merchandise:
                   impellers and diffuser-style casings for electric submersible centrifugal pumps.

                            ENTRIES INVOLVED IN ABOVE PROTEST
      Entry              Date of            Date of         Entry                Date of      Date of
     Number               Entry           Liquidation      Number                 Entry     Liquidation


                                     See Attached Schedule A



                                                        Michael E. Murphy
Port Director,                                          Sidley Austin LLP
                                                        1501 K Street
2350 N. Sam Houston Pkwy E. #900                        Washington, D.C. 20005
                                                        (202) 736-8016
Houston, TX 77032-3100                                  ted.murphy@sidley.com

Address of Customs Port in                                 Name, Address, Telephone Number
Which Protest was Denied                                   and E-mail Address of Plaintiff's Attorney
                       Case 1:21-cv-00296-N/A Document 1                                                                              Filed 06/21/21                               Page 2 of 3Form 1-2




                                                      CONTESTED ADMINISTRATIVE DECISION

                                                                          Appraised Value of Merchandise
                                                                                    Statutory Basis                                                                     Statement of Value

 Appraised:




 Protest Claim:



                                                                            Classification, Rate or Amount
                                                                                     Assessed                                                                                 Protest Claim
                                               Paragraph or                                                                                           Paragraph or
      Merchandise                              Item Number                                                             Rate                           Item Number                                                   Rate
 Impellers and                                8413.91.9080                                               Free                                       8413.91.9080                                           Free
 diffuser-style
 casings for electric 9903.88.01
 submersible                                                                                             25% ad                                     9903.88.11                                             Free
 centrifugal pumps.                                                                                      valorem



                                             Other
 State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:
 Protests were filed to contest the assessment of 25 percent ad valorem duties on the subject merchandise pursuant to Section 301 of the Trade Act of 1974 (the “Section 301 duties”). The protest claims that the subject
 merchandise are excluded from the Section 301 duties because they are covered by specific product exclusions set forth in 84 Fed. Reg. 32,821 (July 9, 2019), as implemented by Chapter 99, Subchapter III, U.S. Note 20(n)(13)
 and (17), Harmonized Tariff Schedule of the United States. Specifically, impellers imported by plaintiff qualify for the exclusion on "Impellers (described in statistical reporting number 8413.91.9095)", and diffuser-style casings
 imported by plaintiff qualify for the exclusion on "Pump Casings and bodies (described in statical reporting number 8413.91.9095)".




 The issue which was common to all such denied protests:
   The issue which was common to all such denied protests: whether the imported merchandise
   qualifies for classification in subheading 9903.88.11.

Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise included
in every such denied protest. The issue or issues stated above were common to all such denied protests. All such protests
were filed and denied as prescribed by law. All liquidated duties, charges or exactions have been paid, and were paid at
the port of entry unless otherwise shown.
                                                                                                                                                                Digitally signed by Michael E. Murphy
                                                                                         Michael E. Murphy Date: 2021.06.21 08:48:12 -04'00'
                                                                                         ______________________________________________
                                                                                                                             Signature of Plaintiff's Attorney
                                                                                         6/21/2021
                                                                                         __________________________________________________________
                                                                                                                                 Date
                     Case 1:21-cv-00296-N/A Document 1         Filed 06/21/21     Page 3 of 3Form 1-3


                                            SCHEDULE OF PROTESTS
         5309
        __________________________
                 Port of Entry

  Protest                 Date Protest    Date Protest    Entry              Date of           Date of
  Number                   Filed           Denied         Number             Entry            Liquidation




                                         See Attached Schedule A




 Port Director of Customs,
                                                             If the port of entry shown
  2350 N. Sam Houston Pkwy E. #900                           above is different from the
  Houston, TX 77032-3100                                     port of entry shown on the
                                                             first page of the summons,
                                                             the address of the Port
                                                             Director for such different
                                                             port of entry must be given
                                                             in the space provided.



(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
